Citation Nr: 0614556	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  04-24 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for heart disease, 
including as a result of exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to June 
1971.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied service connection for 
congestive heart failure.

In June 2004, the veteran requested that he be scheduled for 
a personal hearing at the local VA office before a member of 
the Board.  However, in July 2004 he withdrew his request for 
a Travel Board hearing and requested that his appeal be sent 
directly to the Board as soon as possible.

A March 2005 RO letter to the veteran stated that the issues 
on appeal included service connection for chronic obstructive 
pulmonary disease, congestive heart failure, and diabetes 
mellitus.  The veteran's June 2004 substantive appeal 
specifically stated that he was only appealing the issue 
regarding "heart disease caused by exposure to Agent 
Orange".  A June 2005 RO letter to the veteran's 
representative informed the veteran that the only issue on 
appeal was service connection for congestive heart failure.  
No appeal has been filed with respect to the RO decision 
denying service connection for diabetes mellitus and chronic 
obstructive pulmonary disease; therefore, these issues are 
not before the Board.  


FINDING OF FACT

The veteran's heart disease did not have its onset in service 
or within one year of discharge from service, and is 
otherwise unrelated to service.





CONCLUSION OF LAW

Heart disease was not incurred in or aggravated by service, 
and service connection for heart disease may not be presumed.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in October 2002.  This notice was 
provided to the veteran prior to initial adjudication of the 
claim by the RO in February 2003.  The veteran was told of 
the requirements to establish a successful claim, advised of 
his and VA's respective duties, and asked to submit 
information and/or evidence, which would include that in his 
possession, to the RO.  The timing and content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  An additional VCAA letter was mailed to the 
veteran in March 2005, and he responded that he had no 
further information or evidence to submit.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Service medical records are associated with the claims file.  
Records and reports from VA health providers have also been 
obtained, including, but not limited to, the VA Medical 
Center in Loma Linda, California (VAMC).  In April 2005, the 
veteran indicated that he had no further evidence or 
information to submit in regards to his appeal.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  However, VA's duty to provide a medical examination 
is not triggered unless the veteran shows a causal connection 
between his claimed heart disease and an in-service disease 
or injury.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  In this case the Board declines to obtain a medical 
examination because there is no competent evidence indicating 
a causal connection between the veteran's service and his 
current heart disease.  The first objective evidence of any 
complaint, diagnosis or treatment for any of this disability 
occurs many years after separation from service.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.


Service connection

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercedo-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi,  3 Vet. App. 542, 548 (1992)). Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2005).

Certain chronic diseases may be presumed to have been 
incurred in service, although not otherwise established as 
such, if manifested to a degree of ten percent or more within 
one year in most cases of the date of separation from 
service.  38 U.S.C.A.  § 1112(a)(1) (West 2002); 38 C.F.R. § 
3.307(a)(3) (2005); see 38 U.S.C.A.  § 1101(3) and 38 C.F.R. 
§ 3.309(a).  This includes cardiovascular disease.  38 C.F.R.  
§ 3.309(a).  

The veteran contends that he suffers from heart disease as a 
result of his exposure to Agent Orange during his active 
service in the Republic of Vietnam.  Further, as a basis for 
his claim, he points to a report that President Clinton had 
sought to have heart disease added to the list of diseases 
associated with Agent Orange exposure.  

VA regulations provide that if a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service connected, 
if the requirements of 38 C.F.R. § 3.307(a) are met, even if 
there is no record of such disease during service: chloracne 
or other acneform disease consistent with chloracne; type 2 
diabetes (also known as Type II diabetes mellitus); Hodgkin's 
disease; chronic lymphocytic leukemia (CLL); multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostrate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and, soft tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2005).

A veteran, who during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  39 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2005).

The record establishes that the veteran served in Vietnam 
during the Vietnam era.  Therefore the Board concludes that 
the veteran was exposed to an herbicide agent during his 
Vietnam era service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2005).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  In this regard, the Board observes 
that VA has issued several notices in which it was determined 
that a presumption of service connection based upon exposure 
to herbicides used in Vietnam should not be extended beyond 
specific disorders, based upon extensive scientific research.  
See, e.g., 68 Fed. Reg. 27,630-27,641 (May 20,2003); 67 Fed. 
Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 
2001); 64 Fed. Reg. 59232 (Nov.2 1999).

Since heart disease, to include congestive heart failure and 
idiopathic cardiomyopathy, is not specifically listed in 38 
C.F.R. § 3.309(e), the presumption based on exposure to 
herbicides in Vietnam does not apply to the veteran's claim.  

Notwithstanding the foregoing, the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  Thus, even if service connection may 
not be presumed for a certain disorder based on a particular 
type of exposure, VA is nevertheless obligated to consider 
whether service connection can be established for that 
disorder on a direct basis.

In this case, the veteran is not precluded from establishing 
service connection for his current heart disease by showing a 
medical nexus between his heart disease and his active 
service.  Id.; See also Brock v. Brown, 10 Vet. App. 155,162 
(1997).  However, in examining the record, the Board finds no 
evidence establishing direct service connection for the 
veteran's heart disease.

Service medical records are absent for any mention of 
complaint, treatment or diagnosis of the veteran's heart 
disease in service.  An October 1971 separation medical 
examination report indicates that his heart was normal and 
contains no notation of complaints or history of heart 
disease.  Blood pressure was 140/76.

Furthermore, there is no competent medical evidence of 
record, during service or post-service, establishing any 
connection between the veteran's heart disease and exposure 
to Agent Orange or any other event or condition of his 
service.  While he has received treatment for heart disease 
(i.e., atrial fibrillation, congestive heart failure, 
cardiomyopathy, hypertension, hypertensive heart failure with 
complex ventricular arrhythmia) for several years at a VA 
facility, there is no evidence that medical professionals 
have ever attributed his heart disease to his active service.  

The Board acknowledges the veteran's stated belief that 
exposure to Agent Orange caused his heart disease.  However, 
the veteran, as a layperson, is not competent to offer 
medical a medical opinion on the etiology of a condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Therefore, no competent medical 
evidence of record directly links his heart disease to his 
service.

The presumption for chronic diseases cannot form the basis 
for a grant of service connection in this case because the 
veteran's heart disease was not diagnosed within the 
presumptive period.  The first evidence of record that the 
veteran suffered from heart disease is found in a VA clinical 
note that states the veteran was diagnosed with idiopathic 
cardiomyopathy in 1997.  This is 26 years after separation 
from service in October 1971.  Since heart disease was not 
diagnosed within one year of discharge from service, the 
presumptions of 38 C.F.R. §  3.307(a)(3) do not apply.  

Finally, the Board notes that the veteran was awarded a 
Combat Action Ribbon. However, case law provides that 38 
U.S.C.A. § 1154(b) does not create a presumption of service 
connection for a combat veteran's alleged disability, and 
that the veteran is required to meet his evidentiary burden 
as to service connection such as whether there is a current 
disability or whether there is a nexus to service which both 
require competent medical evidence.  See Collette v. Brown, 
82 F.3d 389, 392 (1996).

In summary, heart disease is not a disability for which the 
presumption of service connection due to herbicide exposure 
applies, the veteran's heart disease manifested long after 
the presumptive period for chronic diseases, and no evidence 
of record establishes a direct connection between the 
veteran's heart disease and his service, to include herbicide 
exposure.  The law simply does not provide a basis upon which 
to grant service connection for the veteran's heart disease.  
Therefore his claim must be denied.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for heart disease and that, 
therefore, the provisions of § 5107(b) are not applicable.


ORDER

Entitlement to service connection for heart disease, 
including as a result of exposure to Agent Orange, is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


